Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, and 14 are withdrawn from further consideration. Applicant made the election of Group I, directed to the embodiment in figures 1-5, without traverse, in the response dated 06/29/2022 is acknowledged. 

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  the term “Velcro” is a trademark rendering the claims indefinite.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benzel (3410376).  Benzel teaches a travel pillow in combination with a travel luggage comprising an article of luggage, and a pillow being portion 38 which can function as a pillow or can be stuffed with filler material, e.g., clothing. See (Willis US 5,047,001, abstract).

Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacober (4767039).  Jacober teaches an article of luggage, and a pillow being portion 23 which can function as a pillow or can be stuffed with filler material, e.g., clothing. See (Willis US 5,047,001, abstract).
Regarding claim 2, note there is a recess formed by the peripheral portion at 32.
Regarding claim 5, note the teaching that zippers can be Velcro:
(4) Each of the closure device 32 and the closure assembly 36 advantageously takes the form of a zipper. Other structures may be suitable, such as flaps and/or straps having ties or the like, or snaps or Velcro fasteners and the like. (with emphasis)	

	Regarding claim 6, note the strap being the top handle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacober in view of Roseblum (3696850).  Jacober teaches the opening on the pillow being portion 23 with a strap being handle, but does not teach the functionality of the storing of the strap. Rosenblum teaches that it is known in the art to provide removable strap that can be store inside.

Claims 1, 3, 5, 8, 10, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maneli (9072365).  Manel teaches an article of travel luggage; and a pillow that is removably attached to a surface of the article of travel luggage, wherein the pillow comprises a flexible receptacle having an opening  that allows the flexible receptacle to be stuffed with a filler material to give the pillow a desired firmness.  
In another configuration, shown in FIG. 4, the cushion 16 can be accessed through an opening 90 in the pocket 14. (with emphasis)	

Regarding claims 3 and 13, note the backpack in abstract.
Regarding claims 5, and 15, note the Velcro teaching:

 (28). Examples of different types of fasteners 50 include magnetic fasteners, snaps, hook and loop fasteners, zippers, or any other type of fastener that is attachable/detachable. 

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (20070051765).  Hsieh teaches a teaches a travel pillow in combination with a travel luggage comprising an article of luggage, and a pillow being portion 2 which can function as a pillow or can be stuffed with filler material, e.g., clothing. See (Willis US 5,047,001, abstract).
Regarding claim 2, note the recess in fig. 3, at 113.
	Regarding claims 6-7, note the straps and opening in fig. 4. 
	Regarding claim 8, note the pockets in fig. 1.
Claims 10-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Nykoluk (20040081373).   Hsieh meets all claimed limitations except for the pillow at portion 2 stuffed with clothing of foam material.  Nikoluk teaches that it is known in the art to provide a travel bag with items including clothing and even pillow:
[0010] In use, the stuff sack 2 may be filled with compressible items such as clothing, a sleeping bag, pillows, etc. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide clothing in the travel bag 2 of Hsieh to provide the desired contents during travel.  Also note that clothing comes in various sizes and contain numerous types of clothing, e.g., underwear, socks, gloves, shirt, T-T shirts and to provide these type of clothing in the detachable bag 2 of Hsieh would have been obvious.   

Claims 1, 3, 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soto-Camacho et al. (20160367018).  Soto-Camacho teaches an article of travel luggage at 11; and a pillow 71 that is removably attached to a surface of the article of travel luggage, wherein the pillow 57 comprises a flexible receptacle having an opening that allows the flexible receptacle to be stuffed with a filler material 57 to give the pillow a desired firmness.  
Note that other 102/103 rejections can be made given the cited art of record.  Note that pillow is broad and any travel luggage can be used as a pillow, e.g., a head rest when sleeping on airport floor. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733